Case 2:20-cv-02291-DOC-KES Document 126 Filed 05/29/20 Page 1 of 1 Page ID #:1983




  May 29, 2020


  Honorable David O. Carter                                                  May 29, 2020
  United States District Judge
  Ronald Reagan Federal Building, United States Courthouse                        KD
  411 West Fourth Street, Courtroom 9D
  Santa Ana, CA, 92701-4516
  Email: DOC_Chambers@cacd.uscourts.gov


  RE: City’s Intention to Enter Into Settlement Negotiations


  Dear Judge Carter,

  This is to inform you that the City of Los Angeles is prepared to enter into settlement negotiations
  with all of the parties in the matter of LA Alliance for Human Rights, et al. v. City of Los Angeles,
  et al., Case No. CV 20-02291-DOC (KESx), to attempt to resolve the case.

  Please do not hesitate to contact me if you have any questions.

  Sincerely,



  Nury Martinez
  President, Los Angeles City Council
  Councilwoman, 6th District
